Title: Apology for Printers, 10 June 1731
From: Franklin, Benjamin
To: 

Being frequently censur’d and condemn’d by different Persons for printing Things which they say ought not to be printed, I have sometimes thought it might be necessary to make a standing Apology for my self, and publish it once a Year, to be read upon all Occasions of that Nature. Much Business has hitherto hindered the execution of this Design; but having very lately given extraordinary Offence by printing an Advertisement with a certain N.B. at the End of it, I find an Apology more particularly requisite at this Juncture, tho’ it happens when I have not yet Leisure to write such a thing in the proper Form, and can only in a loose manner throw those Considerations together which should have been the Substance of it.
I request all who are angry with me on the Account of printing things they don’t like, calmly to consider these following Particulars
1. That the Opinions of Men are almost as various as their Faces; an Observation general enough to become a common Proverb, So many Men so many Minds.
2. That the Business of Printing has chiefly to do with Mens Opinions; most things that are printed tending to promote some, or oppose others.
3. That hence arises the peculiar Unhappiness of that Business, which other Callings are no way liable to; they who follow Printing being scarce able to do any thing in their way of getting a Living, which shall not probably give Offence to some, and perhaps to many; whereas the Smith, the Shoemaker, the Carpenter, or the Man of any other Trade, may work indifferently for People of all Persuasions, without offending any of them: and the Merchant may buy and sell with Jews, Turks, Hereticks, and Infidels of all sorts, and get Money by every one of them, without giving Offence to the most orthodox, of any sort; or suffering the least Censure or Ill-will on the Account from any Man whatever.

4. That it is as unreasonable in any one Man or Set of Men to expect to be pleas’d with every thing that is printed, as to think that nobody ought to be pleas’d but themselves.
5. Printers are educated in the Belief, that when Men differ in Opinion, both Sides ought equally to have the Advantage of being heard by the Publick; and that when Truth and Error have fair Play, the former is always an overmatch for the latter: Hence they chearfully serve all contending Writers that pay them well, without regarding on which side they are of the Question in Dispute.
6. Being thus continually employ’d in serving all Parties, Printers naturally acquire a vast Unconcernedness as to the right or wrong Opinions contain’d in what they print; regarding it only as the Matter of their daily labour: They print things full of Spleen and Animosity, with the utmost Calmness and Indifference, and without the least Ill-will to the Persons reflected on; who nevertheless unjustly think the Printer as much their Enemy as the Author, and join both together in their Resentment.
7. That it is unreasonable to imagine Printers approve of every thing they print, and to censure them on any particular thing accordingly; since in the way of their Business they print such great variety of things opposite and contradictory. It is likewise as unreasonable what some assert, That Printers ought not to print any Thing but what they approve; since if all of that Business should make such a Resolution, and abide by it, an End would thereby be put to Free Writing, and the World would afterwards have nothing to read but what happen’d to be the Opinions of Printers.
8. That if all Printers were determin’d not to print any thing till they were sure it would offend no body, there would be very little printed.
9. That if they sometimes print vicious or silly things not worth reading, it may not be because they approve such things themselves, but because the People are so viciously and corruptly educated that good things are not encouraged. I have known a very numerous Impression of Robin Hood’s Songs go off in this Province at 2s. per Book, in less than a Twelvemonth; when a small Quantity of David’s Psalms (an excellent Version) have lain upon my Hands above twice the Time.

10. That notwithstanding what might be urg’d in behalf of a Man’s being allow’d to do in the Way of his Business whatever he is paid for, yet Printers do continually discourage the Printing of great Numbers of bad things, and stifle them in the Birth. I my self have constantly refused to print any thing that might countenance Vice, or promote Immorality; tho’ by complying in such Cases with the corrupt Taste of the Majority, I might have got much Money. I have also always refus’d to print such things as might do real Injury to any Person, how much soever I have been solicited, and tempted with Offers of great Pay; and how much soever I have by refusing got the Ill-will of those who would have employ’d me. I have heretofore fallen under the Resentment of large Bodies of Men, for refusing absolutely to print any of their Party or Personal Reflections. In this Manner I have made my self many Enemies, and the constant Fatigue of denying is almost insupportable. But the Publick being unacquainted with all this, whenever the poor Printer happens either through Ignorance or much Persuasion, to do any thing that is generally thought worthy of Blame, he meets with no more Friendship or Favour on the above Account, than if there were no Merit in’t at all. Thus, as Waller says,

Poets loose half the Praise they would have got
Were it but known what they discreetly blot;

Yet are censur’d for every bad Line found in their Works with the utmost Severity.

I come now to the particular Case of the N.B. above-mention’d, about which there has been more Clamour against me, than ever before on any other Account. In the Hurry of other Business an Advertisement was brought to me to be printed; it signified that such a Ship lying at such a Wharff, would sail for Barbadoes in such a Time, and that Freighters and Passengers might agree with the Captain at such a Place; so far is what’s common: But at the Bottom this odd Thing was added, N.B. No Sea Hens nor Black Gowns will be admitted on any Terms. I printed it, and receiv’d my Money; and the Advertisement was stuck up round the Town as usual. I had not so much Curiosity at that time as to enquire the Meaning of it, nor did I in the least imagine it would give so much Offence. Several good Men are very angry with me on this Occasion; they are pleas’d to say I have too much Sense to do such things ignorantly; that if they were Printers they would not have done such a thing on any Consideration; that it could proceed from nothing but my abundant Malice against Religion and the Clergy: They therefore declare they will not take any more of my Papers, nor have any farther Dealings with me; but will hinder me of all the Custom they can. All this is very hard!
I believe it had been better if I had refused to print the said Advertisement. However, ’tis done and cannot be revok’d. I have only the following few Particulars to offer, some of them in my Behalf, by way of Mitigation, and some not much to the Purpose; but I desire none of them may be read when the Reader is not in a very good Humour.
1. That I really did it without the least Malice, and imagin’d the N.B. was plac’d there only to make the Advertisement star’d at, and more generally read.

2. That I never saw the Word Sea-Hens before in my Life; nor have I yet ask’d the meaning of it; and tho’ I had certainly known that Black Gowns in that Place signified the Clergy of the Church of England, yet I have that confidence in the generous good Temper of such of them as I know, as to be well satisfied such a trifling mention of their Habit gives them no Disturbance.
3. That most of the Clergy in this and the neighbouring Provinces, are my Customers, and some of them my very good Friends; and I must be very malicious indeed, or very stupid, to print this thing for a small Profit, if I had thought it would have given them just Cause of Offence.
4. That if I have much Malice against the Clergy, and withal much Sense; ’tis strange I never write or talk against the Clergy my self. Some have observed that ’tis a fruitful Topic, and the easiest to be witty upon of all others. I can print any thing I write at less Charge than others; yet I appeal to the Publick that I am never guilty this way, and to all my Acquaintance as to my Conversation.
5. That if a Man of Sense had Malice enough to desire to injure the Clergy, this is the foolishest Thing he could possibly contrive for that Purpose.
6. That I got Five Shillings by it.
7. That none who are angry with me would have given me so much to let it alone.
8. That if all the People of different Opinions in this Province would engage to give me as much for not printing things they don’t like, as I can get by printing them, I should probably live a very easy Life; and if all Printers were every where so dealt by, there would be very little printed.
9. That I am oblig’d to all who take my Paper, and am willing to think they do it out of meer Friendship. I only desire they would think the same when I deal with them. I thank those who leave off, that they have taken it so long. But I beg they would not endeavour to dissuade others, for that will look like Malice.
10. That ’tis impossible any Man should know what he would do if he was a Printer.
11. That notwithstanding the Rashness and Inexperience of Youth, which is most likely to be prevail’d with to do things that ought not to be done; yet I have avoided printing such Things as usually give Offence either to Church or State, more than any Printer that has followed the Business in this Province before.
12. And lastly, That I have printed above a Thousand Advertisements which made not the least mention of Sea-Hens or Black Gowns; and this being the first Offence, I have the more Reason to expect Forgiveness.
I take leave to conclude with an old Fable, which some of my Readers have heard before, and some have not.
“A certain well-meaning Man and his Son, were travelling towards a Market Town, with an Ass which they had to sell. The Road was bad; and the old Man therefore rid, but the Son went a-foot. The first Passenger they met, asked the Father if he was not ashamed to ride by himself, and suffer the poor Lad to wade along thro’ the Mire; this induced him to take up his Son behind him: He had not travelled far, when he met others, who said, they were two unmerciful Lubbers to get both on the Back of that poor Ass, in such a deep Road. Upon this the old Man gets off, and let his Son ride alone. The next they met called the Lad a graceless, rascally young Jackanapes, to ride in that Manner thro’ the Dirt, while his aged Father trudged along on Foot; and they said the old Man was a Fool, for suffering it. He then bid his Son come down, and walk with him, and they travell’d on leading the Ass by the Halter; ’till they met another Company, who called them a Couple of sensless Blockheads, for going both on Foot in such a dirty Way, when they had an empty Ass with them, which they might ride upon. The old Man could bear no longer; My Son, said he, it grieves me much that we cannot please all these People: Let us throw the Ass over the next Bridge, and be no farther troubled with him.”
Had the old Man been seen acting this last Resolution, he would probably have been call’d a Fool for troubling himself about the different Opinions of all that were pleas’d to find Fault with him: Therefore, tho’ I have a Temper almost as complying as his, I intend not to imitate him in this last Particular. I consider the Variety of Humours among Men, and despair of pleasing every Body; yet I shall not therefore leave off Printing. I shall continue my Business. I shall not burn my Press and melt my Letters.
